DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Hutz (U.S. 8,786,425 B1).  Hutz discloses a system of determining abnormal conditions by utilizing an aberration engine to detect patterns of recurring events.  The system establishes “normal” or “abnormal” conditions based on the sensor data (see Hutz, Col. 22, Lines 6-21).  The sensor data is transmitted continuously or periodically (see Hutz, Col. 8, Lines 10-14) from a plurality of sensor nodes (see Hutz, Col. 6, Lines 66-67 through Col. 7, Line 1).  Furthermore, Hutz discloses calculating a total abnormality score based on the sensed conditions in relation to previously sensed conditions (see Hutz, Col. 20, Lines 5-10) and generates an alarm based on the abnormalities (see Hutz, Col. 20, Lines 10-15 and Col. 22, Lines 41-47).  Albadawi et al. (U.S. 2018/0232563 A1) discloses a system of sensors that is capable of increasing or decreasing the sampling rate of sensors (see Albadawi, Paragraph [0238]).  The Applicant’s amended claims, however, define a first and second resolution to be a number of discrete data points measurable within a measurement range of the sensory node, wherein the first resolution has a higher number of discrete data points in comparison with the second resolution.  Therefore, Applicant’s claimed amendment overcomes the previous rejection because the sampling rate/transmission frequency of the sensors in Hutz in view of Albadawi is not functionally equivalent to Applicant’s claimed first and second resolutions.  Additionally, it would not have been obvious to one of ordinary skill in the art to modify the teachings of Hutz in view of Albadawi to integrate a first and second resolution of discrete data points without using improper hindsight reasoning because Applicant’s claimed invention has the benefit of being more accurate when capturing small fluctuations at the first resolution, and being able to further indicate a severity, e.g. of a fire, as the fire evolves (see Applicant’s specification, Paragraph [0074]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683